Citation Nr: 1112660	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-36 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an unspecified lung disability.  

2.  Entitlement to service connection for an unspecified lung disability.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

`The Veteran served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).    

The decision below includes an order reopening a previously denied claim of service connection for an unspecified lung disability.   The underlying claim of service connection for an unspecified lung disability is being REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for an unspecified lung disability was denied by a March 2003 rating decision.  The Veteran did not appeal the denial.

2.  The evidence received since the March 2003 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for an unspecified lung disability.

 3.  The Veteran does not have hypertension that is attributable to military service, including exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for an unspecified lung disability has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2009 and a rating decision in April 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has not obtained a nexus opinion in relation to the claim for service connection for hypertension because there is no evidence that the Veteran's hypertension was incurred in or aggravated by service.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

New and Material Evidence

The Veteran originally submitted a claim of entitlement to service connection for a lung disability in February 2002.  The claim was denied by the RO in March 2003.  The Veteran did not initiate an appeal, and the RO's decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  As a result, service connection for a lung disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A claim of entitlement to service connection for a lung disability was last denied in a March 2003 rating decision.  The evidence of record at the time of the March 2003 rating decision consisted of the Veteran's service medical records and VA treatment reports and x-rays dated from October 1993 to October 2000.  The RO denied the claim because the Veteran's lung disabilities were not shown in service and were not recognized as disabilities related to Agent Orange exposure.    

The Veteran submitted a claim to reopen his claim for service connection for an unspecified lung disability in December 2008.  Evidence received since the March 2003 rating decision consists of additional VA outpatient treatment reports and VA examination reports dated in August 2008.  

Because the evidence received since March 2003 was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2010).  The RO determined in 2003 that the Veteran's atelectasis and bullous emphysema were not shown in service and were not recognized as disabilities related to Agent Orange exposure.  Since the prior denial, a VA respiratory examination report reflects a diagnosis of upper respiratory infection and bronchitis.  The Veteran submitted a statement and reported that his physician at VA indicated that his lung condition was related to the Veteran's exposure to Agent Orange.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant and that it raises a reasonable possibility of substantiating the claim.

Therefore, as new and material evidence has been received, the claim is reopened.  To that extent only, the claim is allowed.

Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition where lay observation is competent.  

If chronicity is not applicable, service connection may still be established on the basis of 38 C.F.R. §3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disability at issue began in combat, and therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not for application.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  A recent amendment to that regulation added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202 (August 31, 2010).

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that his hypertension is related to his exposure to herbicides in service.  

As an initial matter, the Board notes that the Veteran's period of active service included service in Vietnam from December 1967 to December 1968.  Thus, the Veteran will be afforded the presumption of exposure to herbicides during service.  However, hypertension is not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  Consequently, the Board finds that the Veteran is not entitled to service connection for hypertension on a presumptive basis.  

The Board will now consider whether service connection is warranted for hypertension on a direct basis.  

The Veteran's service medical records do not reflect any complaints, findings, or treatment related to high blood pressure and the records do not reflect a diagnosis of hypertension, including on separation examination in December 1968.  The Veteran denied high or low blood pressure on report of medical history forms prepared in conjunction with the January 1966 entrance examination and December 1968 separation examination.  

VA inpatient and outpatient treatment reports dated from October 1993 to February 2009 reflect an entry in February 2009 which indicates that the Veteran has a history of hypertension with no medication being used at that time.  At no time did any treating provider relate the Veteran's hypertension to his period of active service.  

The Veteran was afforded a VA general medical examination in August 2008.  The Veteran reported an onset of high blood pressure two years prior to the examination.  He reported that he took blood pressure medication but could not identify the medication.  The examiner performed a physical examination and diagnosed the Veteran with mild, stable hypertension.  

The Board finds that the competent evidence does not show a relationship between the Veteran's hypertension and his period of military service.  The earliest medical  evidence of a diagnosis of hypertension was in February 2009, and the Veteran reported that he was diagnosed with high blood pressure only two years prior to the August 2008 VA examination.  Consequently, the earliest indication of a diagnosis of hypertension came in 2006, almost forty years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of hypertension is also evidence that weighs against the Veteran's claim. 

The evidence does not reveal a showing of a relationship of the Veteran's hypertension to the Veteran's period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's hypertension is related to his period of service or manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.  The Veteran as a lay person has not been shown to be capable of making medical conclusions.  Therefore, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay testimony cannot establish a link between hypertension and service, including exposure to herbicides.  

In short, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran had hypertension during service or within a year of the Veteran's separation from service, and the file does not contain competent evidence linking hypertension to service, including exposure to herbicides.  There is also no lay evidence of any continuity of symptomatology between military service and the Veteran's current diagnosis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

The claim of entitlement to service connection for a lung disability is reopened.  To that extent only, the appeal is granted.

Entitlement to service connection for hypertension is denied.


REMAND

A review of the claims file reveals that a remand is necessary.  The Veteran claims that he incurred a lung disability related to his military service, including his exposure to herbicides.  

The Veteran has not been afforded a VA examination to assess the likelihood that his currently diagnosed lung disabilities are related to service.  In order to properly assess the Veteran's claim, an examination to determine the etiology of the currently diagnosed upper respiratory infection and bronchitis should be obtained.  

Furthermore, associated with the claims file are VA outpatient treatment reports dated through February 2009.  The Veteran reported that his VA physician indicated that his lung disabilities are related to his exposure to Agent Orange.  Although some VA treatment records have been associated with the claims file it appears that all of the records related to treatment for the Veteran's lung disabilities have not been obtained and associated with the claims file.  Specifically, no treatment records were associated with the October 1993 chest x-ray report.   Any records dated from October 1993 to the present which are not of record should be obtained and associated with the claims file.  The Veteran should also be requested to identify the names of any additional physicians who have treated him for his lung disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated from October 1993 to the present which are not currently of record.  The records should specifically include treatment for lung disabilities in October 1993.  Any additional records identified by the Veteran should also be obtained.  

2.  Schedule the Veteran for a VA examination for his lung disability.  The examiner should review the claims file and note that review in the report.  Any and all indicated evaluations, studies, and tests should be accomplished.  X-rays of the chest should be obtained.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any lung disability, including upper respiratory infection and bronchitis, are related to his military service, including exposure to herbicides.  A complete rationale for the opinion should be provided.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


